CHARLES J. SCHUCK, Judge.
Claimant, Katie H. Legg, of Quinwood, West Virginia, seeks reimbursement in the sum of $120.98 as damages to her car, caused by state road truck #930-75 pulling out in front of claimant’s car without proper notice to the claimant, the accident having happened on u. s. route no. 60 near Alta, Greenbrier county, on March 18, 1943. The state maintenance engineer in a communication to the state road commission on May 27, 1943, accepts responsibility for the amount in question on the part of the state road commission, and states that the accident was caused by the negligence of the state road employees in charge of the state road truck in question.
The state road commission does not contest claimant’s right to an award for the said amount but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record as submitted and are of the opinion that it should be entered as an approved claim and an award is made accordingly in the sum of one hundred twenty dollars and ninety-eight cents ($120.98) in full settlement.